STORY, Circuit Justice,
in delivering the opinion of the court, said: If the plaintiff and defendant were originally partners in the goods, it would make no difference. The defendant acted under a del credere commission. and is therefore bound to account to the plaintiff, as his principal, for the full price, for which the goods were sold, the sale having been at the specie or par price. The plaintiff has nothing to do with the mode, in which the defendant collected the debt. If the purchaser had been totally insolvent, the defendant must have paid the full specie value to the plaintiff under his guaranty; and, receiving the amount in a depreciated currency is a pro tanto loss, for which tile defendant is accountable to the plaintiff.